Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the applicationreply filed on March 13, 2020.

2. Claims 1-17 have been examined. 

Allowable Subject Matter
3. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 2 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “a server kit executed by a second set of processors that cause the server kit to: receive real-time data from one or more real-time data sources, wherein the real- time data source corresponds to the environment represented by the digital twin; and provide an instance of the application with the real-time data, wherein the instance of the application receives the real-time data and updates an instance of the digital twin with the real-time data,” which are not found in the prior art of record.
Incorporating claim 2 into claim 1 would put the case in condition for allowance.
Claims 3-13 depend on claim 2 and are also allowable.

4. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 14 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “wherein generating the application includes: generating a set of objects representing the environment based on the first digital twin data, the second digital twin data, and the coding statements; and generating a scene tree based on the set of objects,” which are not found in the prior art of record.
Incorporating claim 14 into claim 1 would put the case in condition for allowance.

5. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 16 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “wherein the environment is a city and the item is a building located in the city, and wherein the digital twin represents the city and the embedded digital twin represents the building in the city,” which are not found in the prior art of record.
Incorporating intervening claim 15 and claim 16 into claim 1 would put the case in condition for allowance.

6. After sufficient search and analysis, Examiner concluded that the claimed invention has been recited in such a manner that dependent claim 17 is not taught by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “wherein the environment is a building and a subsection of the building, and wherein the digital twin represents the building and the embedded digital twin represents the subsection of the building,” which are not found in the prior art of record.
Incorporating intervening claim 15 and claim 17 into claim 1 would put the case in condition for allowance.

Claim Rejections – 35 USC §101
7. 35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8. Claim 1 is rejected because the claimed invention is directed to non-statutory subject matter, which may comprise only software components.
Data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention which permit the data structure's functionality to be realized. In contrast, a claimed computer-readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure's functionality to be realized, and is thus statutory.
Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program's functionality to be realized. In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035. Accordingly, it is important to distinguish claims that define descriptive material per se from claims that define statutory inventions. See MPEP 2106.
Dependent claims do not cure the deficiencies as noted above, thus, also amount to Functional Descriptive Material: "Data Structures" representing descriptive material per se or “Computer Programs” representing computer listings per se.
Under the principles of compact prosecution, claims 1-17 have been examined as the Examiner anticipates the claims will be amended to obviate these 35 USC § 101 issues. For example, 
A system stored in a memory for . . .   or
an application system executed by a first set of processors of the system that cause . . .




Claim Rejections – 35 USC §102
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10. Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,645,814 to Roque et al. (hereafter “Roque”).

Claim 1. 
 Roque disclsose a system for providing digital twin-enabled applications comprising: an application system executed by a first set of processors that cause the application system to: 
receive first digital twin data from a first digital twin data source, the first digital twin data pertaining to a first aspect of an environment to be represented by a digital twin (FIG.1B, block 108A and related text); 
receive second digital twin data from a second digital twin data source, the second digital twin data pertaining to a second aspect of the environment (FIG.1B, block 108B and related text); 
generate the digital twin representing the environment based on the first digital twin data and the second digital twin data (FIG.1B, block 126, block 128D, and related text); 
receive coding statements via a user interface of the application system from one or more developers, wherein the coding statements define one or more actions to be performed with respect to the digital twin (FIG. 3, block 306-310, and related text); 
generate an application that leverages the digital twin based on the coding statements; and publish the application (FIG.3, blocks 312-316, and related text).

Claim 15. 
Roque discloses the system of claim 1, wherein the first set of processors further cause the application system to: receive third digital twin data from a third digital twin data source, the third digital twin data pertaining to an item within the environment; and (FIG.1B, block 108C, block 126, and related text)
generate an embedded digital twin based on the third digital twin data (FIG.1B, block 108C, block 128C, block 128D, and related text).


Conclusion
11. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192